TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00476-CV


Charles F. Rowsey, III, Appellant

v.

David Allbritton and Crystal Allbritton, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. D-1-GN-06-003082, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		Appellant Charles F. Rowsey, III has informed this Court that he has settled his
dispute with appellees David Allbritton and Crystal Allbritton and that he no longer wishes to pursue
this appeal.  We therefore grant the motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1).


						__________________________________________
 		Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Henson
Dismissed on Appellant's Motion
Filed:   January 17, 2008